Citation Nr: 1013221	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for venous insufficiency, 
to include as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1971, during the Vietnam Era. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), St. Paul, Minnesota, Regional 
Office (RO), which denied service connection for venous 
insufficiency, also claimed as secondary to the service-
connected diabetes mellitus.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.   

In February 2008, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the Board in 
Washington, DC.  A copy of the hearing transcript is of 
record and has been reviewed.     

In June 2008, the Board denied the Veteran's service 
connection claim for venous insufficiency, also claimed as 
secondary to the service-connected diabetes mellitus 
disability because the evidence of record, specifically 
negative service treatment records and a negative nexus 
opinion, did not show that the Veteran's venous 
insufficiency is related to service or the Veteran's 
service-connected diabetes mellitus disability.  The Veteran 
subsequently filed a timely appeal of the Board's June 2008 
decision with the United States Court of Appeals for 
Veterans Claims (Court).  In October 2009, the Court set 
aside the Board's June 2008 decision that denied service 
connection for venous insufficiency, and remanded the issue 
to the Board for readjudication consistent with the October 
2009 Joint Motion for Partial Remand.  The Court's bases for 
remand included reliance by the Board on an inadequate 
medical examination with medical opinion that did not 
include a rationale for the negative opinion.  Thus, the 
issue is as captioned above.    

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

The Veteran seeks entitlement to service connection for 
venous insufficiency, which he claims is secondary to his 
service-connected diabetes mellitus disability.  In the 
alternative, the Veteran also claims that he takes the 
medication Rosiglitazone for his diabetes mellitus 
disability, and use of this medication results in his venous 
insufficiency disability.  Although the Board regrets the 
additional delay, based on review of the record further 
development is necessary prior to adjudicating the claim on 
the merits.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002).  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record reveals that the Veteran is currently 
service-connected for type 2 diabetes mellitus.  See 
November 2002 Rating Decision.  In February 2005, the 
Veteran underwent arteries and veins examination regarding 
his venous insufficiency disability at the VA Medical Center 
(VAMC) in Minneapolis, Minnesota.  The Veteran complained of 
a long-standing venous insufficiency.  The examiner assessed 
chronic venous insufficiency, including varicose veins or 
post-phlebitic syndrome.  The examiner opined that the 
Veteran "does have a moderate to severe venous insufficiency 
but this is not a complication of nor is it aggravated by 
his diabetes."  The examiner also noted that the "Veteran 
does not have peripheral arterial disease."  The examiner 
relied on the Veteran's history and physical examination in 
rendering the negative opinion without the benefit of review 
of subsequent treatment records including a September 2007 
Private Opinion Letter from Dr. T.W.R. at the Mayo Clinic.  
No rationale was provided for the negative opinion.  See 
February 2005 VA Arteries and Veins Examination Report.  

Further review of the claims folder also reveals a possible 
relationship regarding the Veteran's venous insufficiency 
and his service-connected diabetes mellitus disability.  In 
this regard, a private physician indicated that "patients 
with leg problems caused by diabetes may have them 
intensified by venous insufficiency, and likewise patients 
with venous insufficiency may develop additional leg 
problems because of diabetes," and "the problems caused by 
one of these conditions may be aggravated by the presence of 
the other."  See September 2007 Private Opinion Letter from 
Dr. T.W.R., Mayo Clinic.     

The Board also notes that in a February 2005 Private Opinion 
Letter from Dr. C.K. at the Native American Community 
Clinic, the private physician opined that "the diabetic 
peripheral neuropathy [for which the Veteran is currently 
service-connected] is aggravated and/or its development is 
hastened by edema caused by the venous insufficiency," and 
"there is a connection between the venous insufficiency and 
the diabetes mellitus."   

Based on the foregoing, it is unclear whether the Veteran's 
venous insufficiency disability is secondary to his service-
connected diabetes mellitus.  Thus, a VA exam, including an 
opinion with a complete rationale for such opinion, is 
necessary to ascertain whether the Veteran's current venous 
insufficiency disability is related to his service-connected 
diabetes mellitus disability, including use of Rosiglitazone 
for his diabetes mellitus disability.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009). 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA medical examination to 
determine the current nature and 
etiology of his venous insufficiency 
disability.

The VA medical examiner should verify 
whether the Veteran has a venous 
insufficiency disability, and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the venous insufficiency 
disability, including varicose veins or 
post-phlebitic syndrome, is related to 
the Veteran's service-connected diabetes 
mellitus disability, to include use of 
the medication Rosiglitazone for 
treatment of his diabetes mellitus 
disability, or is otherwise related to 
service. 

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
February 22, 2005 VA Arteries and Veins 
Examination Report (C&P); the February 
14, 2005 Private Opinion Letter from 
Dr. C.K. at the Native American 
Community Clinic; and the September 17, 
2007 Private Opinion Letter from Dr. 
T.W.R. at the Mayo Clinic.  The claims 
file should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with the examination and 
the report should state that such 
review has been accomplished.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for venous 
insufficiency disability, taking into 
account any newly obtained evidence.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



